                  IN THE UNITED STATES DISTRICT COURT FOR
                       THE    SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


GLORIA SMITH,

        Plaintiff,

V.                                                     CASE NO. CV420-286


THE    UNITED STATES OF AMERICA
and DR. KENNEDY OKERE,

        Defendants.




                                      ORDER


        Before the Court is the Magistrate Judge's June 22, 2021,

Report and Recommendation {Doc. 29), to which no objections have

been    filed.    After   a   careful    de   novo   review      of the    record, the

report and recommendation is ADOPTED as the Court's opinion in

this    case.    The   United   States   of    America's    motion    to    substitute


party defendant is GRANTED. (Doc. 17.) As a result, Dr. Kennedy

Okere    is   DISMISSED       from   this     case   and   the    United    States   is


SUBSTITUTED as the sole defendant in this case. The Clerk of Court


is DIRECTED update the docket in accordance with this Order.

        SO ORDERED this 5^ day of July 2021.



                                         WILLIAM T. MOORE,KJR.
                                         UNITED STATES      DISTRICT      COURT
                                         SOUTHERN    DISTRICT OF GEORGIA
